Citation Nr: 1811515	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a liver disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1973 to July 1973 and on active duty from May 1974 to January 1976.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In February 2016, the Veteran and his wife testified before a Veterans Law Judge.  A transcript of the hearing is of record.  In May 2017, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board and that he had the option of requesting a new hearing.  He did not respond.

In July 2016 and September 2017, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability did not manifest during active service and there is no indication that is causally related to his active service.

2.  The Veteran's liver disability did not manifest during active service and there is no indication that it is causally related to his active service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a liver disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
In this case, the Veteran alleges that he has residuals of cold injuries to both feet that he sustained during service.  Specifically, he states that he sustained a head injury while in Germany and that he experienced frostbite in his feet while waiting for the medic in the snow.  In an August 2010 statement, another solder, S.W., stated that he saw the Veteran slip and fall and land on his back.  He stated that it had been snowing and that they had to wait at least a few hours before the medic was able to reach the Veteran while he lay in the snow.  He stated that he recalled that the Veteran complained that he had no feeling in his feet and believed that he may have had frostbite.

Regarding the liver disability, the Veteran alleges that he self-medicated with alcohol to treat his pain in his back and feet.  

The Veteran's service treatment records indicate that in December 1974, he fell from a second floor window and landed on his heels.  X-rays were negative and there was no follow-up treatment.  He was treated for a bilateral foot rash in September 1975.  In November 1975, he complained of pain in his right foot after stepping in a hole.  There was redness and open sores on the bottom of the right foot.  The impression was foot fungus.  His service treatment records also indicate that he was in an alcohol and drug abuse control program.  His October 1975 separation examination indicated that his feet were normal, as well as his abdomen and viscera.

A December 1993 private treatment record indicates that the Veteran had abnormal liver function tests due to hepatitis C and alcoholism.

During an August 1997 VA examination, the Vetera reported that while he was stationed in Germany, his feet got cold and were swollen and red.  He stated that he had tingling over the plantar surface of his feet, which progressively worsened and that he had blistering over the plantar surface of the feet.  The examiner's assessment was "cold injury to both feet."  However, the Board notes that there were no physical examination findings made with respect to the feet.  Therefore, the basis for the examiner's assessment is unclear.  

An October 2011 private podiatrist record indicates the Veteran complained that his feet frequently felt cold and that he experienced tingling.  He reported that he had frostbite when he was in the military.  The physician stated that he believed the Veteran's nerve symptoms were coming from his back.  He stated that following a frostbite type of injury, cold sensitivity was possible and it sounded like that was what he may be experiencing, but from a vascular standpoint everything appeared to be fine.  

VA treatment records also note ongoing complaints of foot numbness, burning, and tingling.  In January 2013, the Veteran complained of paresthesias on the plantar aspects of his feet with burning and tingling.  He reported that it was the same distribution of frostbite which he sustained in the early 1970s.  On physical examination, there was decreased sensation to light touch with monofilament.  An assessment was deferred for further work-up.

In a March 2013 letter, a private physician, Dr. K.N., indicated that he had been treating the Veteran for cirrhosis and hepatitis C since April 2009.  

The report of an August 2016 VA examination for the Veteran's liver indicates diagnoses of hepatitis C and cirrhosis of the liver.  The examiner noted that the Veteran developed cirrhosis due to hepatitis C and alcoholic liver disease.  It was further noted that the Veteran had a 30-year history of alcoholism starting at age 16 and quitting in 2001.  He also had a history of intravenous drug use in the 1980s.  Outside notes indicate that his last IV heroin use was in 1992.  The Veteran stated that he did not have problems with his liver before he had back and foot issues.  

The examiner opined that the Veteran's liver condition was less likely than not proximately due to or the result of a service-connected condition.  The examiner noted that it was medically implausible for his foot and back problems to cause cirrhosis or hepatitis C, noting that his cirrhosis was due to hepatitic C and alcohol abuse.  The examiner also noted that even with hepatitis C alone, the risk of progression to cirrhosis was about ten percent per year after advanced fibrosis had developed.  With regard to self-medication with alcohol, the examiner believed that the claim was not plausible, noting that alcohol was not the only possible way to obtain analgesia for his foot and back problems and also noted that the records showed long-term use of opioids, nonsteroidal anti-inflammatories, and muscle relaxers for pain.   

VA treatment records note ongoing monitoring and treatment of the Veteran's liver disease, including hepatitis C with history of drug use and alcohol-related cirrhosis.  

The report of an August 2016 VA examination for the Veteran's feet indicates a diagnosis of metatarsalgia.  The examiner noted that the Veteran sustained an injury to his feet during service when he fell and landed on his heels.  He also noted that the Veteran stated that he had pain with cold feet during service and that he now had pain in the mornings with stingy pain walking early, but that dissipated later in the day.  On objective examination, there was mild pain on metatarsal heads bilaterally and pain on weight-bearing.  The examiner opined that the Veteran's foot disability was not at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the after the Veteran's in-service injury, he was not treated other than rest and that he went back to normal duty without treatment until the late 1990s.  

In an October 2017 addendum opinion, the VA examiner indicated that he had reviewed the conflicting medical evidence and noted that the Veteran's current complaints were not consistent with the in-service injury of landing on his heels during a fall.  He again noted that the physical examination was consistent with metatarsalgia and not cold injury.  The examiner further stated that metatarsalgia was a common overuse complaint and not related to cold exposure or the in-service injury.  

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's bilateral foot disability and liver disability manifested during active or are otherwise related to active service or a service-connected disability.  The report of his separation examination clearly shows that the Veteran's feet, abdomen, and viscera were normal at that time.  In addition, the first complaints and objective evidence of foot and liver problems occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the VA examiners opined that the Veteran's bilateral foot and liver disabilities were less likely than not related to service.  The examiners considered and addressed the relevant evidence of record, noting the in-service foot injury, reports of frostbite, and normal findings at separation.  For those reasons, the Board finds the VA examiners' opinions significantly probative.  

Regarding alcohol-related cirrhosis, the Board notes that, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C. § 105(a) (2012); 38 C.F.R. §§ 3.1(m), 3.301(d) (2017) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  Therefore, service connection for the Veteran's alcohol-related cirrhosis on a direct basis is precluded by law. 

However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Consequently, compensation will only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused or aggravated by a veteran's primary service-connected disability.  Id.   In this case, the weight of the evidence is against finding that the Veteran's alcohol-related cirrhosis was caused or aggravated by a service-connected disability.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his statements are inconsistent with the contemporaneous medical evidence, the Board finds that they lack credibility.  In addition, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for a bilateral foot disability and a liver disability is not warranted.  


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a liver disability is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


